Citation Nr: 1704673	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with depressed mood.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Linda S. Ershow-Levenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1981.  

In July 2013, he testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  This appeal was previously before the Board in April 2014, at which time these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's psychiatric disorder has been manifested by subjective complaints of a depressed mood, poor concentration and motivation, and sleep impairment; objective findings include being alert and fully oriented, and judgment, insight, and thought processes within normal limits.  

2.  The Veteran service-connected disabilities include an adjustment disorder with depression at 50 percent, degenerative joint disease of the left ankle at 10 percent, pseudofolliculitis barbae at 0 percent, and special monthly compensation for loss of use of creative organ.  His combined rating is 60 percent.  

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9440 (2016).  

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disability

The Veteran seeks an increased initial rating for an adjustment disorder with depressed mood.  He has been awarded an initial rating of 50 percent effective March 28, 2007.  He contends the impairment resulting from this disability is more severe than is rated by VA.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Adjustment disorder is rated under DC 9440, for chronic adjustment disorder, and utilizes the General Rating Formula for Mental Disorders.  Under this diagnostic code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9440.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The General Rating Formula is intended "to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Court stated that "a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Pursuant to his claim, the Veteran was afforded VA examinations in September 2007, August 2009, and June 2010.  He has also undergone general medical outpatient treatment by VA, and clinical records of that treatment have been obtained and reviewed by the Board.  

In the April 2014 remand, the AOJ was to afford the Veteran another VA examination to determine the current severity of his service-connected adjustment disorder.  According to June and September 2016 notations, however, he refused to appear for examination, and did not offer good cause for his absence.  Thus, the Board must adjudicate his pending claims based upon the evidence of record.  38 C.F.R. § 3.655.  

On VA examination in September 2007, the Veteran reported depression secondary to his service-connected left ankle disability.  Symptoms included decreased energy, concentration, motivation, and focus, poor sleep, and social isolation.  He was currently employed, on a part-time basis.  Some heroin use in the past was reported, but he denied current use.  

On objective evaluation, he was adequately dressed and groomed, alert and fully-oriented, and cooperative with the examiner.  His mood was depressed and his affect was blunted.  His speech was normal in rate and tone and no perceptional problems were observed.  Thought processes and content were within normal limits.  He denied homicidal or suicidal ideation.  Impulse control, insight, and judgment were all fair.  The examiner diagnosed adjustment disorder with depressed mood and opined that his symptoms were moderately severe.  A GAF score of 45 was assigned and he was considered competent and able to manage the activities of daily living.  

On VA examination in August 2009, the Veteran again reported a depressed mood.  He stated he had four children but lived with only one of them and had infrequent contact with the rest.  He stated he was not in a current relationship, and reported he was no longer working.  On objective evaluation, he was adequately dressed and groomed, alert and fully-oriented, and cooperative with the examiner.  His mood was depressed and his affect was mildly blunted.  His speech was normal in rate and tone and no perceptional problems were observed.  Thought processes and content were within normal limits.  He denied homicidal or suicidal ideation.  Impulse control, abstract reasoning, insight, and judgment were all intact.  Memory and concentration were also intact.  

The examiner diagnosed a mood disorder.  A GAF score of 45 was assigned, and the Veteran was considered competent and able to manage the activities of daily living.  Regarding the Veteran's employability, the examiner opined that the Veteran's symptoms would make employment "difficult" at the present time.  

Most recently, the Veteran was afforded a VA examination in June 2010.  He reported a worsening of symptoms, especially his depressed mood.  He was single and denied being in a relationship but reported contact with some family members, such as his mother.  He was currently unemployed and was living at a VA domiciliary.  

The examiner described the Veteran as adequately dressed and groomed and his attitude was cooperative.  He was alert and fully-oriented.  His motor activity was calm but his mood and affect were significantly restricted.  Speech, memory, and concentration were all within normal limits, and no evidence of a thought disorder was observed.  He denied suicidal and homicidal ideation.  Abstract reasoning, judgment, impulse control, and insight were all intact as well.  He reported an arrest and conviction for a misdemeanor in the distant past but denied any recent legal difficulties.  A mood disorder of moderate severity was confirmed, and a GAF score of 45 was assigned.  The Veteran was considered competent to manage his finances and daily activities.  The examiner further opined that the Veteran's psychiatric symptoms would not prevent employment.  

As noted in the Introduction, the Veteran testified at a July 2013 hearing before a Veterans Law Judge.  He reported such symptomatology as social isolation, irritability, and poor sleep.  

After considering the totality of the record, the evidence does not establish that the Veteran experiences occupational and social impairment in most areas, and the criteria associated with a higher 70 percent rating have not been met at any point during the period on appeal.  The evidence does not demonstrate that he has experienced frequent suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the appeal.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans.  The Board notes that the Veteran had no history of any suicidal attempts.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He has denied any sort of current or recent alcohol or substance abuse and has no recent legal difficulties related to his adjustment disorder.  

Similarly, the Veteran has also been found competent by all examiners to manage his financial benefits.  Thus, he does not have a complete inability to establish or maintain social and work relationships.  Also, all examiners of record have found him without evidence of delusions, hallucinations, or other impairment in reality testing.  He has been able to participate in VA examinations and a personal hearing before a Veterans Law Judge, indicating the ability to communicate in a normal, lucid manner.  His reasoning, insight, and judgment have also been rated by all examiners as within normal limits.  For these reasons, and in light of the remainder of the record, the preponderance of the evidence weighs against a higher rating.  

Accordingly, the evidence, including the Veteran's lay statements, 2013 hearing testimony, and medical treatment records do not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, an initial rating in excess of 50 percent for adjustment disorder with depressed mood is denied for all periods during the pendency of the appeal.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as avoidance of social situations, sleep impairment, poor motivation and concentration, and depressed mood, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran has been granted service connection for an adjustment disorder, with a 50 percent rating, pseudofolliculitis barbae, with a noncompensable rating, and degenerative joint disease of the left ankle, with a 10 percent rating.  He has also been awarded special monthly compensation based on loss of use of a creative organ.  His combined rating is 60 percent.  Therefore, the schedular criteria for TDIU are not met at any time pertinent to the appeal.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the Veteran is not employed and has not worked on a regular basis for many years, the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected disabilities.  Additionally, multiple VA examiners have opined that while the Veteran's service-connected disabilities result in some degree of impairment in employment, they do not prevent all forms of employment.  Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's adjustment disorder claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the TDIU claim, the VCAA duty to notify was satisfied by a letter dated in May 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded multiple VA examinations, the reports of which have been associated with the claim file.  While VA attempted to schedule him for further examinations, he refused to report, as discussed above.  

The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

An initial rating in excess of 50 percent for adjustment disorder with a depressed mood is denied.  

A TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


